              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 1 of 14



 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    SENIOR HOUSING ASSISTANCE GROUP,                       )     CASE NO. 2:17-CV-01115 RSM
                                                             )
10                             Plaintiff,                    )
                                                             )     REPLY OF LLC GENERAL
11
               v.                                            )     PARTNERS IN SUPPORT OF
12                                                           )     SUMMARY JUDGMENT
      AMTAX HOLDINGS 260, LLC, ET AL.,                       )     MOTION
13                                                           )
                               Defendants.                   )
14                                                           )
15    AMTAX HOLDINGS 260, LLC, ET AL.,                       )     NOTE ON MOTION
                                                             )     CALENDAR: DECEMBER 21,
16                             Counter-Plaintiffs,           )     2018
                                                             )
17             v.                                            )
                                                             )     ORAL ARGUMENT
18    SENIOR HOUSING ASSISTANCE                                    REQUESTED
                                                             )
      CORPORATION, ET AL.,
19                                                           )
                               Counter-Defendants.           )
20                                                           )

21                                          I.       INTRODUCTION

22           The LLC General Partners submit this Reply in further support of their pending summary

23   judgment motion to dismiss AMTAX’s claims against them, and to respond to the opposition

24   arguments that AMTAX has made in its Response brief (Dkt. 96) to the effect that the General

25   Partners should be removed. AMTAX has offered three theories for why it contends that the

26   General Partners’ motion should be denied, i.e., (1) its allegation that the General Partners’ entry

27   into their “Global Indemnity Agreement” with SHAG was a breach of their fiduciary duties to

     REPLY OF LLC GENERAL PARTNERS                                                KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 1                                    Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                          Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                              Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 2 of 14



 1   AMTAX, (2) its allegation that the LLC General Partners breached their fiduciary duties by
 2   engaging in a “secret and improper scheme” to allow SHAG to exercise its Special ROFR purchase
 3   rights, and (3) its allegation that the LLC General Partners failed “to furnish required reports and
 4   pay late fees.” Dkt. 96 at 1-2. As explained in the LLC General Partners’ motion (Dkt. 92), and
 5   as now illustrated in AMTAX’s Response, there is no basis in the evidence to prove any of
 6   AMTAX’s three theories. The LLC General Partners’ Motion for Summary Judgment should
 7   therefore be granted and the claims against them should be dismissed.
 8           The six General Partners have invested more than 15 years of effort and money to form
 9   and develop the seven LIHTC projects, and have done all of the work necessary to operate the
10   projects for the entire 15-17 year expected lifespans of the Partnerships. The General Partners
11   have operated all of the projects very successfully, having provided all of the expected tax benefits
12   to AMTAX, and having achieved a financial return to AMTAX significantly above all projections.
13   Nevertheless, now that the compliance periods for the projects are over, now that the tax benefits
14   have all been taken, and now that the mutually expected time has come for AMTAX’s departure,
15   AMTAX seeks to turn the Partnership Agreements on their head and remove all six General
16   Partners -- for doing nothing more than acting in good faith to enforce the terms of the Partnership
17   Agreements regarding SHAG’s exercise of its Special ROFRs, and acting in good faith to do what
18   they could to push the Partnerships’ third-party accountants and auditors to meet the Partnership’s
19   annual financial reporting due dates. AMTAX has made no showing of a legitimate basis in the
20   evidence to remove the General Partners.
21                                 II.    ADDITIONAL ARGUMENT
22   A.      There is no basis for removal because the LLC General Partners did not breach their
             fiduciary duties to AMTAX.
23
             1.       The Global Indemnity Agreement does not support AMTAX’s claim of breach of
24                    fiduciary duty.
25           AMTAX first contends, in a total of four sentences, that the LLC General Partners breached
26   their fiduciary duties to AMTAX by entering into a “Global Indemnity Agreement” (“GIA”) with
27   SHAG. Dkt. 96 at 5. AMTAX does not offer any discussion of the terms or substance of the GIA

     REPLY OF LLC GENERAL PARTNERS                                                KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 2                                     Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                           Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 3 of 14



 1   at all. Id. Instead, AMTAX bases its GIA-related theory entirely on its mischaracterization of one
 2   2013 email in which Mr. Park described to Mr. Woolford (of SHAG) the gist of the economic
 3   interests that PNCC and its affiliates have had in the seven LIHTC projects since the very
 4   beginning of the projects, and how those interests (estimated at the time by Mr. Park to be 90% of
 5   the then-current net cash flows from the projects) would not change upon SHAG’s exercise of its
 6   Special ROFRs and purchase of the projects. Id.; First Park Dec. at ¶ 16 (Dkt. 93 at 6); Second
 7   Park Decl. at ¶ 28 (Dkt. 103 at 11); Dkt. 90-1, Ex. U. Contrary to AMTAX’s argument that the
 8   GIA would somehow lead to “joint ownership” of the project properties as between SHAG and
 9   PNCC or its affiliates, the evidence is uncontradicted that the GIA has done nothing to change, or
10   to potentially change, PNCC’s economic interests in any of the projects. Id. The GIA has only
11   served to preserve unchanged PNCC’s pre-existing economic interests in LIHTC projects,
12   (including the seven at issue here), in which SHAG participated, in the event that SHAG were to
13   be granted Section 42 ROFRs, and then, 15 or more years later, if SHAG were to exercise its
14   ROFRs and purchase project properties. Id.
15           The GIA is a gigantic red herring. One of the key facts that AMTAX disingenuously fails
16   to mention in the context of its argument is that the GIA was entered into on July 12, 2001, some
17   five months before the earliest of the seven Partnership Agreements, which was entered into with
18   AMTAX on December 1, 2001. Dkt. 96 at 5; Second Park Decl. at ¶ 10 (Dkt. 103 at 4). AMTAX
19   offers no explanation for how the General Partners, by entering into the GIA well before the
20   earliest Partnership Agreement had even come into existence, could somehow have breached a
21   partnership fiduciary duty to AMTAX when AMTAX had not yet become a partner. Id. That fact
22   alone is dispositive of AMTAX’s GIA theory.
23           The language of the GIA is clear: if it is triggered, then PNCC and its affiliates would only
24   “maintain” their economic interests after SHAG’s exercise of its ROFRs. Dkt. 93, First Park Decl.
25   Ex. J. Accordingly, (1) regardless of the GIA, the economic interests of PNCC and its affiliates in
26   the projects would remain exactly the same before and after SHAG’s exercise its Special ROFRs,
27   (2) regardless of the GIA, in purchasing the project properties, SHAG would become the 100%

     REPLY OF LLC GENERAL PARTNERS                                                KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 3                                     Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                           Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                               Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 4 of 14



 1   fee simple owner, and there would be no “joint ownership,” and (3) the GIA only has significance
 2   as between PNCC and its affiliates and SHAG, and therefore has no impact at all on AMTAX or
 3   on any of the partnerships. Id.; First Park Declaration at ¶¶ 44-49 (Dkt. 93 at 17-19), Second Park
 4   Declaration at ¶¶ 25-29 and ¶¶ 32-37 (Dkt. 103 at 10-15). Therefore, there is no basis whatsoever
 5   for AMTAX’s conclusory allegation that the LLC General Partners have been “improperly
 6   attempting to enrich themselves at the expense of the Limited Partners.” Id.
 7           The GIA was in no way a “secret” agreement. First Park Decl. at ¶ 44 (Dkt. 93 at 17);
 8   Second Park Decl. at ¶¶ 34-35 (Dkt. 103 at 14). The substance of the GIA provision at issue here
 9   was contained in earlier agreements, copies of which were provided to AMTAX as part of
10   AMTAX’s due diligence in connection with its entry into the Partnership Agreements. Id. In the
11   course of discovery, AMTAX even produced a copy of this due diligence document that it had in
12   its business records. Because the GIA does not concern or affect the partnership, the General
13   Partners have had no reason or duty to disclose the GIA to AMTAX in any event. First Park Decl.
14   at ¶¶ 47-49 (Dkt. 93 at 18-19); Bishop of Victoria Corp. Sole v. Corp. Bus. Park, L.L.C., 138 Wn.
15   App. 443, 458-59, 158 P.3d 1183, 1191 (2007) (partner has duty to disclose to other partners only
16   “material facts that relate to partnership affairs.”)
17           AMTAX has offered the same GIA theory as a basis to deny SHAG’s Motion for Summary
18   Judgment. Dkt. 104 at 23-24. If SHAG’s motion is granted, then as a matter of law there would
19   be no basis for AMTAX’s first theory.
20           2.       The General Partners’ cooperation with SHAG’s exercise of its Special ROFRs
                      does not support AMTAX’s claim of breach of fiduciary duty.
21
             AMTAX’s second breach of fiduciary duty theory is that the LLC General Partners
22
     “conspired” with SHAG and SHAC “to force the Limited Partners’ out of the Partnerships against
23
     their will and at below-market prices, in contravention of the Partnership Agreements and Section
24
     42.” Dkt. 96 at 6. This second theory goes to the merits of SHAG’s Motion for Summary
25
     Judgment, which the LLC General Partners have supported for the reasons set forth in their
26
     Summary Judgment Motion and in their Response brief (Dkt. 92 at 6-8; Dkt. 102 at 9-12). If
27

     REPLY OF LLC GENERAL PARTNERS                                               KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 4                                   Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                         Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                             Fax: (206) 682 7100
               Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 5 of 14



 1   SHAG’s motion is granted, then as a matter of law there would be no basis for AMTAX’s second
 2   theory.
 3             As explained in their summary judgment motion, the General Partners have been
 4   cooperating with SHAG’s efforts to exercise its Special ROFRs, which under the Project
 5   Partnership Agreements SHAG is entitled to do for all the reasons set forth in SHAG’s and the
 6   LLC General Partner’s briefing. Dkt. 85 at 4-24; Dkt. 92 at 6-8; Dkt. 99 at 1-24; Dkt. 102 at 2-12.
 7   The General Partners have been obligated under Section 7.4A(viii) of the Partnership Agreements
 8   to use their “best efforts” as may be necessary “to enforce all contracts entered into for the benefit
 9   of the Partnership,” which has required the General Partners to take the necessary steps to enforce
10   the terms of the Partnership Agreement itself, including Section 7.4L. Dkt. 88, Woolford Decl. at
11   Exs. E-F, §7.4L. As agents of the Partnerships, the General Partners only have an obligation to
12   carry out a reasonable interpretation of the Partnership Agreements. Restatement 3d of Agency,
13   Section 8.01, comment b (“The agent’s duty to the principal [here, the partnership as a whole]
14   obliges the agent to act in accordance with a reasonable interpretation of the principal’s
15   manifestation.”). SHAG’s and the General Partners’ interpretation of Section 7.4L has been
16   reasonable. Dkt. 92 at 6-8; Dkt. 102 at 3-4.
17   B.        There is no basis for removal because AMTAX’s allegations of late financial reports and
               unpaid fees are legally insufficient.
18
               AMTAX contends that the General Partners failed during 2016 and 2017 to timely provide
19
     certain financial fees, but this contention is not sufficient to remove the General Partners. In their
20
     Motion for Summary Judgment, the LLC General Partners explained that the evidence is
21
     uncontradicted that AMTAX has suffered no damage or injury in connection with the allegedly
22
     late reports, and that, under Washington law, the alleged breaches of the Partnership Agreement
23
     with respect to the allegedly late financial reports and unpaid fees did not meet the Washington
24
     test for materiality (i.e., that the alleged breach is one that “substantially defeats a primary function
25
     of the contract.”). Dkt. 92 at 9; 224 Westlake v. Engstrom Props., 169 Wn. App. 700, 724, 281
26
     P.3d 693 (2012).
27

     REPLY OF LLC GENERAL PARTNERS                                                    KARR TUTTLE CAMPBELL
                                                                                     701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 5                                        Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                              Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                                  Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 6 of 14



 1                    [M]ateriality is a term of art in contract analysis, and identifies a
                      breach so significant it excuses the other party’s performance and
 2                    justifies rescission of the contract. As stated in the Washington
                      Pattern Jury Instructions: Civil, a material breach is one ‘serious
 3                    enough to justify the other party in abandoning the contract … one
                      that substantially defeats the purpose of the contract.’
 4
     Park Ave. Condo. Owners Ass'n v. Buchan Devs., LLC, 117 Wn. App. 369, 383, 71 P.3d 692, 75
 5
     P.3d 974 (2003) (footnote omitted), quoting 6A Washington Practice: Washington Pattern Jury
 6
     Instructions: Civil 302.03, at 127 (1997).
 7
             In its Response (Opposition) brief, AMTAX offers no evidence of actual injury, and does
 8
     not dispute that it cannot meet the test for a materiality breach under Washington law. Dkt. 96 at
 9
     9-11. Instead, AMTAX argues that it should be entitled to remove the General Partners even if it
10
     cannot show any injury, and even if the alleged breach was not material. Dkt. 96 at 13. Under
11
     Washington law, AMTAX’s failure to present evidence of actual injury, and its failure to present
12
     evidence of a material breach, are dispositive of AMTAX’s third theory for two reasons:
13
             1.       AMTAX’s claim is for an alleged breach of contract, and therefore is subject to
14                    Washington contract law requiring proof of a material breach and actual damages.
15           AMTAX does not dispute that, if its claim is in substance a claim for breach of contract,

16   then it must offer the requisite proof of both a material breach and actual injury. Id. AMTAX

17   argues only that it does not need to establish that the allegedly late reports and unpaid fees

18   constitute a material breach of the Partnership Agreements, or that they caused actual injury,

19   because it has “not asserted any claims for breach of contract,” and therefore is entitled to removal

20   of the General Partners “irrespective of whether those failures are deemed to be material and/or

21   have harmed the Limited Partners.” Id. at 11. AMTAX goes on to argue that it is not subject to

22   Washington contract law that would require a showing of a material breach and actual damages.

23   Id. at 13. AMTAX’s argument is contradicted both in its own Response brief and in its pleadings.

24           AMTAX specifically contends in its Response that its third theory is based on the General

25   Partners’ failure “to satisfy [their] reporting or late fee obligations” as set forth in Section 4.5A(iv)

26   of the Partnership Agreements, and further contends that it is based on the General Partners’ failure

27   “to comply with the Partnership Agreements.” Dkt. 96 at 13-14. Similarly, in its pleadings,

     REPLY OF LLC GENERAL PARTNERS                                                   KARR TUTTLE CAMPBELL
                                                                                     701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 6                                        Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                              Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                                  Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 7 of 14



 1   AMTAX has based its late report and unpaid fee claim on its allegation that the General Partners
 2   failed to act “as required in Section 12.1 of the applicable partnership agreements.” Dkt. 26 at 28.
 3   Given AMTAX’s own characterization of its “late reports” claim, the nature of its claim can only
 4   be that of a claim for breach of contract. Basing its claim on a “failure to satisfy” contractual
 5   obligations, and on a “failure to comply” with a contract, is just a different way to say that AMTAX
 6   is asserting a claim for breach of contract. By referring to its breach of contract claim by choosing
 7   not to use the word “breach,” AMTAX has engaged in a transparent semantic exercise in an
 8   attempt to avoid the legal requirement to prove the basic elements of its breach of contract claim.
 9   Under settled Washington law, AMTAX must present substantial evidence of both (1) a material
10   breach of the Partnership Agreements, and (2) resulting actual injury, in order to withstand
11   summary judgment on its third theory, and it has not done so. St. John Med. Ctr. V. DSHS, 110
12   Wn. App. 51, 64, 38 P3d 383 (2002); 224 Westlake v. Engstrom, 69 Wn. App. 700, 724, 281 P.3d
13   693 (2012).
14           The court must consider the harm arising from the alleged breach to determine whether the
15   alleged misconduct of an agent of the partnership is sufficiently serious to be a cause for removal.
16   Restat 2d of Agency, § 409 (2d) (2010). The only harm AMTAX has even alleged has been a risk
17   of a potential audit. Dkt. 96 at 11. Speculation about potential harm does not satisfy the
18   requirement of actual harm. Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409, 133 S. Ct. 1138,
19   1147, 185 L.Ed.2d 264, 276 (2013) (“’threatened injury must be certainly impending to constitute
20   injury in fact;’ . . . ‘[a]llegations of possible future injury’ are not sufficient); accord, Davidson v.
21   Kimberly-Clark Corp., 873 F. 3d 1103, 1113 (9th Cir. 2017).
22           2.       AMTAX cannot avoid the Partnership Agreements’ requirement of materiality.
23           AMTAX also seeks to avoid having to satisfy the requirements of materiality and actual
24   injury by offering a very narrow reading of Section 4.5A(iv)(6) and (7) of the Partnership
25   Agreements, to the effect that the parties intended not to have any requirement of materiality for
26   the breach of any obligation set forth in a subsection that does not expressly include the word
27   “material” in it. Dkt. 96 at 11-12. The relevant language of Section 4.5 is as follows:

     REPLY OF LLC GENERAL PARTNERS                                                    KARR TUTTLE CAMPBELL
                                                                                     701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 7                                        Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                              Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                                  Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 8 of 14



 1                    Section 4.5    Certain Rights of Investor Limited Partner
 2                           A.       Subject to the provisions hereinafter set forth in this
                      Section 4.5, and to the Regulation, in addition to the other rights
 3                    provided for in this Agreement, the Investor Limited Partners shall
                      have the right:
 4
                                                       ***
 5
                                     (iv) to remove any or all of the General Partners and
 6                    elect one or more new General Partners in the event of any material
                      misconduct or failure to exercise any reasonable care with respect
 7                    to any material matter in the discharge of its stated duties and
                      written obligations as a General Partner, the effect of which could
 8                    have a material adverse affect on the Partners or the Partnership,
                      unless cured within a reasonable time, but in no event more than
 9                    sixty (60) days, or upon the occurrence of any of the following:
10                                                     ***
11                                          (6) repeated failure to furnish reports as
                                     required in Section 12.1; or
12
                                            (7)      any penalty assessed against the
13                                   Partnership or a General Partner for the benefit of the
                                     Limited Partners, or any amount otherwise due the
14                                   Limited Partners from a General Partner or the
                                     Partnership, is not paid within thirty (30) days or any
15                                   operating deficits are not funded and paid by the
                                     Managing General Partner within the earlier or thirty
16                                   (30) days of when due or when necessary for the
                                     continuation of the Project without delay; or
17
     Dkt. 88 Woolford Decl., Exs. E-F at §4.5A. There are two problems with AMTAX’s argument
18
     that the language of Section 4.5A(iv) requires the removal of the General Partners:
19
             First, subsections (6) and (7) are both subordinate to Section 4.5A(iv), which states three
20
     times that the parties intended a requirement of materiality for the application of the remedy of
21
     removal. Id. It would make no sense for the parties to intend generally to require a breach to be
22
     material before removal could be imposed, but then to also intend for the “harsh” remedy (as
23
     AMTAX characterizes it; Dkt. 96 at 13) of removal to apply even for a trivial breach, like those
24
     alleged here, if the parties did not repeat the word “material” yet again in a subordinate clause.
25
     Washington law does not allow for contracts to be interpreted to achieve such an absurd result.
26
     See Eurick v. Pemco Ins. Co., 108 Wn. 2d 338, 341 (Wash. 1987).
27

     REPLY OF LLC GENERAL PARTNERS                                                   KARR TUTTLE CAMPBELL
                                                                                    701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 8                                       Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                             Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                                 Fax: (206) 682 7100
              Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 9 of 14



 1           Second, subsection 4.5A(iv)(6) requires a “repeated failure to furnish reports as required
 2   in Section 12.1.” There is no evidence that a “failure to furnish reports” ever occurred. See Dkt.
 3   96 at 9-11. It is not disputed that all of the reports in question were in fact furnished to AMTAX,
 4   albeit after the due dates because of the inability of third-party accountants and auditors to timely
 5   finish and deliver some of their reports to the General Partners for forwarding to AMTAX. Id.
 6           AMTAX has sought to create an issue of fact regarding the course of dealing between the
 7    parties with respect to its routine acceptance of the late delivery of the financial reports at issue
 8    over the decade before the two years (2016 and 2017) at issue. Dkt. 96 at 14-15. Even if the
 9    details of the parties’ course of dealing before 2016 are in dispute, however, they would not create
10    a material issue of fact with respect to whether AMTAX has met the fundamental requirement to
11    present substantial evidence of a material breach and of injury in fact.
12   C.      Removal would constitute an unenforceable penalty and forfeiture for the General Partners,
             and a windfall for AMTAX.
13
             Finally, AMTAX has argued that removal would not constitute an impermissible penalty,
14
     and that removal would not result in a windfall for AMTAX. Dkt. 96 at 15-19. AMTAX is wrong
15
     on both points.
16
             1.        Removal would constitute an impermissible penalty.
17
             AMTAX contends that removal would not constitute an impermissible penalty because a
18
     penalty can only be in the form of an “improper liquidated damages provision,” i.e., a “sum
19
     certain” provided by a contract “as a punishment for breach.” Dkt. 96 at 15-16. Under Washington
20
     law, however, a contract remedy other than strict money damages can be an unenforceable penalty.
21
     See, e.g., Intercommunity-Mercy Wash. II Ltd. Pshp. v. Wallace, 1996 Wash. App. LEXIS 372, at
22
     *6 (Wash. Ct. App. 1996) (finding that a contract remedy providing for the retroactive application
23
     of an interest rate provision was an unenforceable penalty). While most cases analyzing the issue
24
     of contract penalties have done so in liquidated damages contexts, there is nothing in the holdings
25
     limiting them to only such contexts.
26

27

     REPLY OF LLC GENERAL PARTNERS                                                 KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 9                                     Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                           Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                               Fax: (206) 682 7100
               Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 10 of 14



 1             The holdings in the Washington cases addressing penalties have been purposefully broad.
 2   For example, Wallace Real Estate., Inv., Inc. v. Groves, 124 Wn. 2d 881, 893 (Wash. 1994), while
 3   ruling on the unenforceability of a liquidated damages provision, relied on the more general
 4   proposition that “a provision in a contract that bears no reasonable relation to actual damages will
 5   be construed as a penalty.” This is consistent with the Restatement (2d) of Contracts, which states
 6   that
                      [P]arties to a contract are not free to provide a penalty for its breach.
 7
                      The central objective behind the system of contract remedies is
 8                    compensatory, not punitive. Punishment of a promisor . . . has no
                      justification on either economic or other ground and a term
 9                    providing such a penalty is unenforceable on grounds of public
                      policy.
10

11   Restatement (2d) of Contracts, § 356. Thus, any provision that has the effect of being punitive
12   rather than compensatory is unenforceable, whether characterized as a liquidated damages clause
13   or not.
14             2.     Removal would result in forfeiture for the General Partners and a windfall for
                      AMTAX.
15
               AMTAX has argued that it would not receive a windfall, and that the General Partners
16
     would not suffer a forfeiture, if AMTAX were to be successful in removing the General Partners
17
     because, under Sections 4.5B and 8.4 of the Partnership Agreements, the General Partners would
18
     be either “compensated for the fair market value of their interests or will continue to be entitled to
19
     distributions under the Partnership Agreements.” Dkt. 96 at 18-19. While it is helpful for AMTAX
20
     to acknowledge the existence of these provisions of the Partnership Agreements (which it did not
21
     do in its pleadings (Dkt. 26 at 28) or in its summary judgment motion (Dkt. 89 at 23-24)), Sections
22
     4.5B and 8.4 of the Partnership Agreements would not prevent a windfall to AMTAX, or a
23
     forfeiture by the General Partners, if the General Partners were to be removed.
24
               At the outset, Sections 4.5B and 8.4 would not eliminate the estimated $28 million windfall
25
     to AMTAX if it were able to block SHAG’s exercise of its Special ROFRs, and AMTAX does not
26
     contend otherwise. Dkt. 92 at 20; Dkt. 96 at 18-19. As to AMTAX’s argument that there would
27

     REPLY OF LLC GENERAL PARTNERS                                                     KARR TUTTLE CAMPBELL
                                                                                      701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 10                                        Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                               Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                                   Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 11 of 14



 1   be fair market value compensation or entitlement to distributions for the General Partners,
 2   AMTAX glosses over the very significant limitations on the potential for a buyout or continued
 3   distributions. Section 8.4 provides that the General Partners would not be guaranteed to receive a
 4   fair-market-value buyout (or any buyout at all), and that the General Partners could expect a
 5   continuation of only a small portion of the distributions that they would otherwise be entitled to
 6   receive in their current positions. Dkt. 88, Woolford Decl, Exs. E-F, §8.4. Section 8.4 would be
 7   very disadvantageous to a removed General Partner for several reasons:
 8           First, under Sections 8.3 and 8.4A, the successor General Partner would normally be
 9   selected by the remaining General Partners. Id. Here, however, if all General Partners were to be
10   removed, then AMTAX would be entitled (but not required) to select a successor General Partner
11   pursuant to Sections 8.3B and 8.5. Id.
12           Second, under Section 8.4A, the successor General Partner (if any) would only have the
13   option, not the obligation, to purchase the removed General Partners’ interests in the Projects at
14   fair market value as determined, if necessary, by binding arbitration. Id. AMTAX could easily
15   direct its designee not to buy out the removed General Partners.
16           Third, under Section 8.4B, if there is no successor General Partner, or the successor does
17   not elect to purchase the removed General Partners’ interests, then the removed General Partners
18   would become “Special Class Limited Partners,” and would only have the very limited rights of
19   an “assignee of a Limited Partnership Interest” under Section 9.4, i.e., they would have no voting
20   or consent rights whatsoever. They would be entitled to continue to share in “profits, losses and
21   distributions,” but only to the extent to which they “would have been entitled to do so if no such
22   assignment had been made.” They would thus lose 100% of the Partnership Management Fees
23   and Incentive Supervisory Fees under the sixth and eighth subparagraphs of Section 6.2A(ii) that
24   they (through the Managing General Partner) have been earning to run the projects, which have
25   made up most of the distributions they have been receiving, estimated to have been up to 90% of
26   all distributions of cash flow from operations. Id. at Section 6.2; Second Park Decl. at ¶ 28 (Dkt.
27

     REPLY OF LLC GENERAL PARTNERS                                               KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 11                                  Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                         Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                             Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 12 of 14



 1   103 at 11). This would be the bulk of the continuing windfall to AMTAX unless and until the
 2   projects were sold.
 3           The largest potential windfall to AMTAX, however, would come from a sale of the
 4   projects. Under Section 6.2B(ii), the distributions of Capital Proceeds under the eighth subsection
 5   and the Incentive Supervisory Fees under the eleventh subparagraph would be forfeited by the
 6   General Partners if removed (by virtue of no longer being the “Managing General Partner”), and
 7   would constitute a major windfall to AMTAX in addition to the $28 million windfall it would
 8   receive if it were to be permitted to block SHAG’s exercise of its Special ROFRs. Dkt. 93 at 21,
 9   ¶ 57.
10           The upshot of removal for the General Partners would be that they would lose all of the
11   distributions they are now receiving in connection with their ongoing management of the seven
12   projects, they would lose all control over the projects, they would have a very illiquid and uncertain
13   financial stake in each project, and they would be entirely at the mercy of AMTAX and any
14   successor General Partners AMTAX might appoint. Any successor General Partner would be
15   entirely unfamiliar with the projects, which would put at risk the continued financial viability and
16   market value of the projects, not to mention the impact there would be on the residents of the seven
17   senior housing projects and the likely opposition from the project’s mortgage lenders.
18           In short, even with AMTAX’s acknowledgement of Sections 4.5B and 8.4, the removal of
19   the General Partners would still result in a huge forfeiture by the General Partners and a huge
20   windfall to AMTAX, completely disproportionate to the conduct alleged.
21                                         III.    CONCLUSION
22           For the additional reasons set forth above, the LLC General Partners renew their request
23   that their motion for summary judgment be granted, and that AMTAX’s claims against them be
24   dismissed.
25

26

27

     REPLY OF LLC GENERAL PARTNERS                                                 KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 12                                    Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                           Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                               Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 13 of 14



 1           DATED this 19th day of December 2018.
 2
                                              _/s/ Dennis H. Walters_____________
 3                                            Dennis H. Walters, WSBA #9444
                                              Joshua M. Howard, WSBA #52189
 4                                            Karr Tuttle Campbell
                                              701 5th Ave., Suite 3300
 5                                            Seattle, WA 98104
                                              Telephone: (206) 223-1313
 6
                                              Fax: (206) 682-7100
 7                                            E-mail: dwalters@karrtuttle.com
                                                       jhoward@karrtuttle.com
 8                                            Attorneys for Third-Party Defendants, Steel Lake
                                              Enterprises, LLC, Lakewood, Meadows Enterprises,
 9                                            LLC, Lynnwood Retirement Living, LLC, and
                                              Woodlands Associates, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     REPLY OF LLC GENERAL PARTNERS                                       KARR TUTTLE CAMPBELL
                                                                        701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 13                          Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                 Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                     Fax: (206) 682 7100
             Case 2:17-cv-01115-RSM Document 111 Filed 12/19/18 Page 14 of 14



 1
                                        CERTIFICATE OF SERVICE
 2
             I, Julie Nesbitt, affirm and state that I am employed by Karr Tuttle Campbell in King
 3
     County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4
     My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98104. On this day, I caused
 5
     the foregoing REPLY OF LLC GENERAL PARTNERS IN SUPPORT OF SUMMARY
 6
     JUDGMENT MOTION to be served on the parties listed below in the manner indicated.
 7
       David J. Burman                                           Via U.S. Mail
 8     Steven D. Merriman                                        Via Hand Delivery
       Perkins Coie                                              Via Electronic Mail
 9     1201 Third Avenue, Suite 4900                             Via Overnight Mail
       Seattle, WA 98101-3099                                    CM/ECF via court’s website
10     dburman@perkinscoie.com
       smerriman@perkinscoie.com
11     Attorneys for Defendants/Counter-Plaintiffs
12     Christopher G. Caldwell                                   Via U.S. Mail
       Noah Perez-Silverman                                      Via Hand Delivery
13     Eric Pettit                                               Via Electronic Mail
       Boies Schiller & Flexner                                  Via Overnight Mail
14     725 South Figueroa Street                                 CM/ECF via court’s website
       31st Floor
15     Los Angeles, CA 90017
       ccaldwell@bsfllp.com
16     nperez-silverman@bsfllp.com
       epettit@bsfllp.com
17     Attorneys for Defendants/Counter-Plaintiffs
                                                                 Via U.S. Mail
18     Jessica Kerr                                              Via Hand Delivery
       Jake Ewart                                                Via Electronic Mail
19     Hillis Clark Martin & Peterson                            Via Overnight Mail
       999 Third Avenue, Suite 4600                              CM/ECF via court’s website
20     Seattle, WA 98104
       Jessica.kerr@hcmp.com
21     Jake.ewart@hcmp.com
       Attorneys for Plaintiffs/Third-Party Defendants
22

23           I declare under penalty of perjury under the laws of the State of Washington that the

24   foregoing is true and correct, to the best of my knowledge. Executed on this 19th day of December,

25   2018, at Seattle, Washington.
                                                     /s/ Julie Nesbitt
26                                                   Julie Nesbitt
                                                     Assistant to Dennis H. Walters
27

     REPLY OF LLC GENERAL PARTNERS                                                KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
     IN SUPPORT OF SUMMARY JUDGMENT MOTION - 14                                   Seattle, Washington 98104
     Case No. 2:17-CV-01115 RSM                                                          Main: (206) 223 1313
     #1216801 v1 / 72811-001                                                              Fax: (206) 682 7100
